Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Lori Buchanan Goldman lgoldman@stradley.com January 13, 2011 Filing Desk United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Customers Bancorp, Inc. S-1 Registration Statement Dear Sir or Madam: On behalf of Customers Bancorp, Inc. (the “Company”), we are transmitting for filing the Company’s Registration Statement on Form S-1. Please contact Lori B. Goldman (contact information above) or David F. Scranton (dscranton@stradley.com and 610-640-5806) as soon as possible to advise us of the status of this filing, the name of the staff attorney who will be responsible for this filing and to discuss any questions concerning this filing. Sincerely yours, /s/ Lori Buchanan Goldman Lori Buchanan Goldman LBG/hmm Enclosures
